Citation Nr: 1622749	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-08 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a disability rating in excess of 10 percent for early degenerative joint disease of the right knee, post-operative.

4.  Entitlement to a disability rating in excess of 10 percent for early degenerative joint disease of the left knee, post-operative.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to June 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case is currently under the jurisdiction of the VA RO in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran attended a Travel Board hearing before an Acting Veterans Law Judge (VLJ) who is no longer employed at the Board in March 2015.  In April 2016, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  38 C.F.R. § 20.704, 20.707 (2015).  The Veteran responded in April 2016 that he wished to attend a new video conference hearing before a different VLJ.  However, he has not received notice of or been scheduled for a new hearing.  

Due process concerns thus require that the case be remanded to the RO for the scheduling of a hearing before the Board.  38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2015).  The case is remanded to the Waco RO so that it may schedule a video conference hearing and send notice of the hearing to the Veteran and his representative.  

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a video conference hearing before a member of the Board for his claims on appeal.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




